Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
ABSTRACT
A fairing assembly for a vehicle and methods for mounting and removing portions of the fairing assembly are provided. The fairing assembly may be easily removed while a user is on the roadside. The fairing assembly may include a fairing, a lock, and a support coupled to a vehicle. The lock may be removably coupled to the support to allow for mounting and removal of the fairing when the lock is in an unlocked configuration. The support may include a plurality of mounting positions. The fairing and lock may be slid between mounting positions in the unlocked configuration. In a locked configuration, the lock may be engaged in a particular mounting position.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the fairing assembly in claim 1 including especially the construction of the mounting structure configured to attach to a frame of a vehicle; a support coupled to the mounting structure; and a lock removably coupled to the support, the lock comprising: a bracket configured to releasably engage a notch in the support; a lever rotatably connected to the bracket; and a latch rotatably connected to the bracket; wherein a rotation of the lever causes a rotation of the latch which causes the lock to move between a locked configuration and an unlocked configuration; wherein when the lock is in the locked configuration, the bracket is engaged with the notch and the fairing is secured to the lock; and wherein when the lock is in the unlocked configuration, the lock and the fairing are removable from the support without the use of tools is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the method for removing a fairing from a vehicle in claim 6 including especially the construction of moving a lever of a lock secured to a fairing on a vehicle, the lock comprising a latch and a bracket, the bracket releasably engaged with a support that is secured to the vehicle; wherein moving the lever causes the latch to rotate, thereby causing the lock to move from a locked configuration to an unlocked configuration; wherein moving the lock from the locked configuration to the unlocked configuration causes the 
The recitations of the specific features of the method for mounting a fairing to a vehicle in claim 9 including especially the construction of placing a fairing that is coupled to a lock on a support secured to a vehicle, the lock comprising a lever and a latch; selecting a support location on the support; engaging the lock, wherein engaging the lock comprises moving the lever of the lock, the lever being configured to rotate the latch of the lock, wherein a rotation of the latch causes the lock to be secured to the support, thereby mounting the fairing to the vehicle in the selected support location is not taught nor is fairly suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612


/LORI L LYJAK/Primary Examiner, Art Unit 3612                 


































                                                                                                                                                                                       

A fairing assembly for a vehicle and methods for mounting and removing portions of the fairing assembly are provided. The fairing assembly may be easily removed while a user is on the roadside. The fairing assembly may include a fairing, a lock, and a support coupled to a vehicle. The lock may be removably coupled to the support to allow for mounting and removal of the fairing when the lock is in an unlocked configuration. The support may include a plurality of mounting positions. The fairing and lock may be slid between mounting positions in the unlocked configuration. In a locked configuration, the lock may be engaged in a particular mounting position.